DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peichi (WO 2006/042773 A1).
Regarding claim 10, Peichi discloses a valve configured to control exhaust gas or fresh air in a drive unit of a motor vehicle or generator, comprising: a driveshaft;(6) a valve housing (2) that has a duct (4); a valve body (8) fastened to the driveshaft (6), for opening or closing a flow cross section of the duct (4); a drive (actuating device 18) configured to pivot the driveshaft; and a bearing  (24) for the driveshaft (6) arranged in the valve housing (2) and having an axial support structure (figure 2) for the driveshaft 
Regarding claim 11, wherein the bearing (24) is arranged between the axial support structure and a shoulder (10a) of the valve housing (2).
Regarding claim 12, wherein the axial support structure has an edge of the driveshaft (6) and a support, connected to the valve housing (2), configured to support the edge.
Regarding claim 13, wherein the support has a cover (20) configured to seal the valve housing (2) over the free end of the driveshaft.
Regarding claim 15, wherein the cover (20) has an annular bead as the support.
Regarding claim 16, wherein the edge of the axial support structure protrudes from the driveshaft (6).
Regarding claim 17, wherein the driveshaft (6) has a groove (6b) and a securing ring (26) that is inserted into the groove that forms the edge of the support.
Regarding claim 18, wherein the driveshaft (6) has an aperture (recess 6b), the valve body (2) is a disk that is fastened in the aperture.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Peichi (WO 2006/042773 A1) in view of J. L. EDELEN (US 2,779,612).
Peichi discloses all the limitations as applied to claims 10-14 and 16-18 above, but is silent as to a cover having annular bead.
EDELEN discloses a throttle valve (16) having a shaft (10) and a cover (13) having an annular bead (col. 2 and l.39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Peichi by using a cover having an annular bead as disclosed by EDELEN to create a seal against flow of fluid from the bearing housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.